DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-8 and 11-18 and 21 in the reply filed on 04/27/2021 is acknowledged. Applicant failed to include whether the application was elected with or without traverse. In a subsequent interview held on 04/29/2021, see attached interview summary, the applicant confirmed that the election was without traverse. 

Drawings
Figures 1 and 2 are objected to under 37 CFR 1.83 (a) and 1.84(n) and (o) because Figures 1 and 2 show features specified in Applicant's disclosure and claims that are not illustrated with "label representations" corresponding to elements of the drawing, thereby the elements/features of Figure 1 and 2 are not readily identifiable, for example in Figure 1, the element corresponding to reference character 135 should be labeled as “microphone”, and so on for all unlabeled rectangles in Figure 1. Likewise, for Figure 2, the element corresponding to reference character 205 should be labeled as “resource”, and so on. 
Any element/structural detail that is essential for a proper understanding of the drawing should be indicated with corresponding labels/legends and they should contain as few words as 
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

How to overcome the objection to the drawings:
Applicant may submit new drawings for Figures 1 and 2 that show “labels” for each unnamed box/rectangle to comply with the drawing requirement. It should be noted that the sole exception is element 112, which appears to be an antenna and does not need to be labeled as a person having ordinary skill will readily identify an antenna by looking at Figure 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a "computer program product comprising computer readable instructions". Under the broadest reasonable claim interpretation, “computer program product” would encompass “software” (e.g. software program), and would thus fall under “software per se”. As described by the specification, it appears the computer program product constitutes storage for code, but even under this interpretation would still not be statutory for possibly constituting “signal per se” if the computer readable medium is to be interpreted as a non-statutory transitory signal or carrier wave.

How to overcome the rejection of claim 21 under 35 U.S.C. § 101: 
Applicant can overcome this rejection by amending claim 21 to recite: 
21. (Currently Amended) A non-transitory machine readable medium executed by a processor, perform the method according to claim 11.
In addition, the applicant is kindly requested to include support for this amendment in the remarks. For example, for the suggested amendment above, applicant is kindly requested to point to pg. 11:29-32 of the specification.
It should be noted that this amendment is merely a suggestion, and not the only possible way to overcome this rejection and it is entirely up to the discretion and responsibility of the applicant to find language suitable to make the claim statutory under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2009/0102603 A1 (hereinafter "Fein"), and further in view of U.S. 2016/0065558 A1 (hereinafter "Suresh").

Regarding claim 1:
Fein discloses:
Fein discloses in the abstract: “A system, and method for use thereof, for authentication.”), comprising a sensor configured to measure the movement of a user in response to the interaction of the user with a displayed image (Fein discloses displaying a holographic image, ¶34: “the holographic image 615”, and based on the displayed holographic image having a sensor detecting the movement of the user’s hand, ¶37: “sensors may be configured to detect the movement of the user's hand 940”) and controller circuitry configured to 5authenticate the user (¶35 of Fein discloses authenticating the user based on recorded interaction by the user: “user interference 701 detected by the sensors may be sent to an authentication processor 700 in order to correlate the data 701 with the 3-D) coordinate system 620, via a correlation unit 703 (805). This correlated user interaction 705 may be sent to a comparison unit 707 to compare the correlated data 705 with a predetermined authentication pattern 709, for example a pre-set password, in order to determine if a match exists (807)”).  
Fein does not disclose the following limitation that is taught by Suresh:
in response to a positive comparison between the movement of the user and a stored movement associated with the user (in ¶211-214, Suresh discloses how the movement of a user’s hand is compared with an enrolled pattern: “The Motion Pattern Verification/Authentication technique may be used when client device 102 (which may be used by a student for enrolling or registering for an online education course) is configured to record a user's movements (e.g., hand motion patterns) and to transmit the motion pattern records to online education platform 104. Client device 102 may be configured to electronically record hand movements executed by a user, for example, by recording mouse, trackball or other pointing device movements controlled by the user's hand (e.g., while tracing a pattern on a display screen). Further, client device 102 may, for example, include a capacitive sensor-based touch screen, which may be configured to record the user's hand movements while finger tracing a pattern on the touch screen … online education platform 104 may be configured to compare the student's the motion pattern record (e.g., received with the student's coursework submissions) to the student's earlier motion pattern record (received during the enrollment/registration phase) to determine the student's identity.”).
Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Fein by in addition to requiring the user to enter a correct passcode for authentication to also record the hand movements during entry to further authenticate the identity of the user as disclosed in Suresh, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, next to possessing the “what you know” (e.g. knowing a password) authentication factor to also having an additional authentication factor (i.e. “what you have” (biometric motion pattern)) to strengthen to overall security of the system against password leakage and thereby preventing an unauthorized individual from gaining access to protected resources. 

Regarding claim 2:
The combination Fein and Suresh discloses:
A device according to claim 1, comprising storage configured to store a user profile having associated therewith the stored movement and wherein the controller circuitry is configured to compare 10the movement of the user with the stored movement in the user profile, and in the event of a positive comparison, authenticating the user (as already cited in claim 1, Suresh discloses comparing a stored movement that is associated with a user profile (i.e. a motion pattern specifically associated with a student and stored), see Suresh, ¶211-214).  

Regarding claim 3:
The combination Fein and Suresh discloses:
A device according to claim 1, wherein the sensor is an image sensor or a wearable sensor located on the user's body (Fein discloses in ¶13 that the sensor may be an image sensor: “The at least one sensor in the system may be a laser sensor that may be configured to geometrically identify a position within the three dimensional coordinate system.”).  

Regarding claim 4:
The combination Fein and Suresh discloses:
A device according to claim 1, wherein the displayed image is a virtual object associated with the user and the stored movement is associated with the virtual object (The virtual object in one embodiment of Fein are holographic buttons (see Fig. 6) and associated with the user , see ¶34-36. The stored movement pattern is taught by Suresh in ¶211-214, and as discussed earlier, would have been obvious to store alongside the password pattern in the user’s profile and thus be associated with the virtual object).  

Regarding claim 5:
The combination Fein and Suresh discloses:
a virtual keyboard is taught by Fein in Fig. 6 and corresponding ¶34: “FIG. 6, the holographic image 615 is a keypad that may be used to key in a numerical code.”).  

Regarding claim 6:
The combination Fein and Suresh discloses:
A device according to claim 5, wherein the controller circuitry is further configured to authenticate the user in response to a positive comparison with entry of a predefined code associated with the user on the virtual keyboard (Fein in the abstract discloses entry of a predefined code: “The correlated user interaction may be compared with a predetermined authentication pattern. The predetermined authentication pattern may be a preset alphanumeric sequence indicating an allowed access.” and further also discloses this in ¶12 and ¶35).  

Regarding claim 7:
The combination Fein and Suresh discloses:
25A device according to claim 6, wherein the predefined code is a personal identification number (¶34 discloses that the authentication code is a personal identification number: “the holographic image 615 is a keypad that may be used to key in a numerical code”).  

Regarding claim 8:
The combination Fein and Suresh discloses:
Fein discloses in ¶40 that the system also may use “voice recognition”, “retinal scan” and “fingerprint matching” in addition to the authentication of merely passwords. Likewise, Suresh in ¶12 also mentions: “receiving one or more of a voice sample or voiceprint, an iris scan, a fingerprint”. Voice recognition/voiceprint, iris/retinal scan are all examples of “physiological trait[s] of [a] user”).

Regarding claims 11-18 and 21:
Claim 11-18 are directed to a method instead of a device. Claim 21 discloses a computer program product. However, Fein in view of Suresh discloses both a system and a method (see Fein, Abstract). Fein in view of Suresh discloses a computer readable medium (see ¶41: “For example, such a computer usable medium can include a readable memory device, such as a solid state memory device, a hard drive device, a CD-ROM, a DVD-ROM, or a computer diskette, having stored computer-readable program code segments.”). Otherwise the same features and limitations disclosed in claims 11-18 and 21 are also recited in respective and corresponding claims 1-8 and no additional feature or detail, apart from being directed to a method and not device, are recited. For this reason, the same grounds of rejection given in claims 1-8 are equally applicable to claims 11-18, mutatis mutandis, using the same citations.  

How to overcome the rejections of claims 1-8 and 11-18 under 35 U.S.C. § 103:
The examiner, after carefully reviewing the specification, believes that certain features such as recognizing particular skin traits described on pg. 5:3-6 are not found in the cited prior 


Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure: 
U.S. PGPub. No. 2019/0379671 A1 (“Sundar”) – in particular Fig. 7 and Fig. 8, measures a user’s interaction with a virtual keyboard (depicted in Fig. 7) that is used to create a base profile of movement patterns and which then compares the movement pattern with a previously stored movement pattern to authenticate the user. Sundar is nearly identical to the applicant’s claimed invention, however, does not constitute prior art as it was filed at a later date. 
U.S. PGPub. No. 2013/0182902 A1 (“Holz”) – discloses a system to capture motion in 3D space and also in one embodiment, see ¶151, use it for authentication purposes. 
U.S. Pat. No. 10,649,653 B2 (“Creager”) – discloses a system of a virtual keyboard that lacks physical buttons and that permits a user to interact with a computer system while also determining the user’s keystroke identity that is used for authentication purposes. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491